Title: [From Thomas Jefferson to Benjamin Harrison, 5? July 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Richmond, 5? July 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p. 75 (5 July): “The Speaker laid before the House a letter from the Governor, enclosing several others from General Washington, and the committees of co-operation, respecting the state of the army.” Read and referred to committee of the whole on the state of the commonwealth. TJ’s letter has not been located, and the letters it transmitted are not precisely identifiable.]
